Exhibit 10.1

 

CHANGE OF CONTROL AGREEMENT

 

AGREEMENT by and between Tetra Tech, Inc., a Delaware corporation (the
“Company”), and Dan L. Batrack (the “Executive”), dated as of March 26, 2013

 

WHEREAS the Executive is an officer and key member of the Company’s management;

 

WHEREAS the Board of Directors of the Company (the “Board”), has determined that
it is in the best interests of the Company and its shareholders to assure the
continued dedication of the Executive to the Company, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined below);

 

WHEREAS the Board believes it is imperative to (a) diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a threatened or pending Change of Control, (b) encourage the
Executive’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control, and (c) preserve the
Executive’s impartial judgment in the event of any threatened or pending Change
of Control;

 

WHEREAS this Agreement is not intended to alter materially the compensation,
benefits or terms of employment that the Executive could reasonably expect in
the absence of a Change of Control, but is intended to encourage and reward the
Executive’s compliance with the wishes of the Board whatever they may be in the
event that a Change of Control occurs or is threatened.

 

NOW, THEREFORE, in order to accomplish these objectives and in consideration of
the mutual agreements, provisions, and covenants contained herein, and intending
to be legally bound hereby, the Board has authorized the Company to enter into
this Agreement as follows:

 

1.                                      Term.  This Agreement shall terminate on
March 25, 2018.  Notwithstanding the foregoing, in no event shall the Term
expire before the second anniversary of a Change of Control that occurs during
the Term.  The initial term of this Agreement, as it may be extended as provided
for under this Section 1, is herein referred to as the “Term.”

 

2.                                      Duties. The Executive agrees that,
subject to the Executive’s fiduciary duties to the Company and its shareholders,
the Executive will exercise the Executive’s best efforts to bring about whatever
result the Board determines to be in the best interests of the Company and its
shareholders relative to any impending Change of Control (i.e., to help resist
any such impending Change of Control if the Board determines that to be in the
best interests of the Company and its shareholders, and to bring about such
Change of Control if the Board determines that to be the preferable
alternative).  The Executive agrees to use the Executive’s best efforts at and
after the occurrence of a Change of Control to effect an orderly and beneficial
transfer of control to the party or parties comprising the new control group.

 

--------------------------------------------------------------------------------


 

3.                                      Change of Control as a Condition
Precedent.  No amount or benefit shall be payable under the terms of this
Agreement unless there shall have been a Change of Control that is actually
consummated.  A “Change of Control” shall mean the first of the following to
occur:

 

(a)                                 The purchase or other acquisition by any
Person (as defined below), directly or indirectly, of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of the
Company’s securities not including the securities beneficially owned by such
Person or any securities acquired directly from the Company or its Affiliates
representing 50 percent or more on a single date or during any 12 month period
of the combined voting power of the Company’s then outstanding voting securities
entitled to vote generally in the election of the Board; provided, however, that
if any Person has satisfied this requirement, the acquisition of additional
Company securities by the same Person shall be construed as not triggering a
Change of Control; and provided further, however, that an increase in the
percentage of voting securities owned by any Person as a result of a transaction
in which the Company acquires its voting securities in exchange for property
shall not be treated as an acquisition of the Company’s voting securities for
purposes of this Section 3(a);

 

(b)                                 The consummation of a reorganization,
merger, or consolidation of the Company, if the Company’s shareholders, in
combination with any trustee or other fiduciary acquiring voting securities
under an employee benefit plan of the Company or an Affiliate as part of such
transaction, do not, immediately thereafter, own more than 50 percent of the
combined voting power of the reorganized, merged or consolidated Company’s then
outstanding securities that is entitled to vote generally in the election of the
directors; provided, however, that a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person acquires more than 50 percent of the combined voting power of the
Company’s then outstanding securities shall not be a Change of Control under
this Section 3(b); or

 

(c)                                  The consummation of the sale or disposition
by the Company of all or substantially all of the Company’s assets, other than a
sale or disposition by the Company of all or substantially all of the Company’s
assets to an entity where the outstanding securities generally entitled to vote
in the election of directors of the Company immediately prior to the transaction
continue to represent (either by remaining outstanding or by being converted
into such securities of the surviving entity or any parent thereof) 50 percent
or more of the combined voting power of the outstanding voting securities of
such entity generally entitled to vote in such entity’s election of directors
immediately after such sale.

 

Notwithstanding the foregoing, in no event may there by more than one
transaction or occurrence treated as a “Change of Control” for purposes of this
Agreement.  For purposes of Section 3, the following terms shall have the
following meanings:

 

“Affiliate” means any entity that directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with the
Company as determined by the Board in its discretion.

 

2

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Person” shall have the meaning as set forth in Sections 13(d) and 14(d) of the
Exchange Act; provided, however, that Person shall exclude (i) the Company or
any of its Affiliates, (ii) any trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any of its Affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, and (iv) any corporation owned directly or indirectly, by the
shareholders of the Company in substantially the same proportion as their
ownership of stock of the Company.

 

4.                                      Employment Period.  In the event of a
Change of Control, the Company agrees to continue the Executive in its employ,
and the Executive agrees to remain in the employ of the Company, in each case
subject to the terms and conditions of this Agreement, for the period commencing
on the Change of Control and ending on the second anniversary of such date (the
“Employment Period”).  Nothing in this Agreement shall be deemed to prevent the
Executive from remaining in the employ of the Company or any successor beyond
the Employment Period either on the terms and conditions set forth herein or on
others that may be mutually agreed upon.

 

5.                                      Stock Options and Restricted Stock
Awards.  Upon the occurrence of a Change of Control, subject to the Executive
remaining employed by the Company on such date, all outstanding stock option
awards shall vest in full and any restrictions or forfeiture provisions
applicable to restricted stock awards shall lapse; provided, however, that if
the Executive’s employment is terminated Other Than For Cause under the
circumstances described in Section 6(d)(ii), any stock option and restricted
stock awards held by the Executive that were unvested at the time of such
termination shall become fully vested upon the occurrence of a Change of Control
[and shall be terminated in exchange for a payment determined under the
procedures set forth in Section 2.3(b) of the Tetra Tech, Inc. 2005 Equity
Incentive Plan.]  The lapse of such vesting, forfeiture, or other restrictions
described in this Section 5 shall take place regardless of the satisfaction of
any performance criteria.  The Change of Control shall not extend the term or
exercise period of any stock option.  In the event of any conflict between the
terms of this Agreement and the terms of any equity plan or individual agreement
evidencing an equity award, the terms of this Agreement (including, but not
limited to, the definition of “Change of Control”) shall govern.  For avoidance
of doubt, the unvested portion of any stock option or restricted stock awards
held by the Executive prior to a Change of Control shall not be forfeited solely
due to the Executive’s termination of employment Other Than For Cause to the
extent required to provide the Executive with the benefits set forth in this
Section 5.  For purposes of this Agreement, references to restricted stock shall
also include restricted stock units.

 

6.                                      Termination of Employment.

 

(a)                                 Death/Disability.  The Executive’s
employment shall terminate automatically upon the Executive’s death and may be
terminated by the Company due to the Executive’s Disability.  For purposes of
this Agreement, “Disability” shall mean either that (i) the Executive is unable
to engage in substantial gainful activity hereunder by reason of any medically

 

3

--------------------------------------------------------------------------------


 

determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months or (ii) the Executive is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company.  The Company shall
determine in good faith whether the Executive has become Disabled.  In no event
shall the Company be obligated to terminate the Executive’s employment if the
Executive suffers a Disability.

 

(b)                                 Cause.  The Company may terminate the
Executive’s employment during the Employment Period for Cause.  For purposes of
this Agreement, “Cause” shall mean:

 

(i)                                     The willful and continued failure of the
Executive to perform substantially the Executive’s duties with the Company or
one of its affiliates (other than any such failure resulting from incapacity due
to physical or mental illness), after a written demand for substantial
performance is delivered to the Executive by the Board or the Company’s chief
executive officer that specifically identifies the manner in which the Board or
chief executive officer believes that the Executive has not substantially
performed the Executive’s duties, or

 

(ii)                                  The willful engaging by the Executive in
illegal conduct or gross misconduct that is materially and demonstrably
injurious to the Company.

 

(iii)                               For purposes of this provision, no act or
failure to act, on the part of the Executive, shall be considered “willful”
unless it is done, or omitted to be done, by the Executive in bad faith or
without reasonable belief that the Executive’s action or omission was in the
best interests of the Company.  Any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by the Board or upon the
instructions of the Company’s chief executive officer or a senior officer of the
Company or based upon the advice of legal counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company.

 

(c)                                  Good Reason.  The Executive may terminate
employment during the Employment Period for Good Reason.  For purposes of this
Agreement, “Good Reason” shall mean:

 

(i)                                     A material diminution of the Executive’s
base salary, annual bonus opportunity, or both; or

 

(ii)                                  A material diminution in the Executive’s
authority, duties, or responsibilities; or

 

(iii)                               A material diminution in the authority,
duties, or responsibilities of the supervisor to whom the Executive is required
to report; or

 

(iv)                              A material diminution in the budget over which
the Executive retains authority; or

 

4

--------------------------------------------------------------------------------


 

(v)                                 A material change in the geographic location
at which the Executive must perform the services.

 

For the avoidance of doubt, the term “supervisor” for purposes of
Section 6(c)(iii) refers to the position that the Executive reports to, as
opposed to any specific individual; a change in the individual serving in the
position as a “supervisor” shall not, by itself, constitute “Good Reason.”

 

The Executive may not terminate employment for Good Reason unless: (x) the
Executive has provided the Company with notice of the occurrence of the Good
Reason condition described in subsection (i)-(v) within sixty (60) days of the
initial existence thereof; and (y) the Company has been provided with thirty
(30) days to remedy such Good Reason condition and has failed to remedy such
condition.  The Executive’s employment shall be deemed to have been terminated
following a Change of Control by the Executive for Good Reason if the Executive
terminates the Executive’s employment prior to a Change of Control with Good
Reason if a Good Reason condition occurs at the direction of a person or entity
who has entered into an agreement with the Company the consummation of which
will constitute a Change of Control.

 

(d)                                 Other Than For Cause.  The Company shall
have the right to terminate the Executive’s employment during the Employment
Period for any reason not described in Section 6(a) or (b) above upon thirty
(30) days’ prior written notice to the Executive and such termination shall be
referred to herein as a termination “Other Than For Cause.”  The Executive’s
employment shall be deemed to have been terminated following a Change of Control
by the Company Other Than For Cause if (i) the Executive resigns following a
request by the Company to terminate the Executive’s employment on or after a
Change of Control, or (ii) the Company terminates the Executive’s employment
Other Than For Cause within the ninety (90) day period immediately prior to the
execution of a definitive agreement the consummation of which actually results
in such Change of Control.

 

(e)                                  Notice of Termination.  Any termination by
the Company for Cause or for Other Than For Cause, or by the Executive for Good
Reason, shall be communicated by Notice of Termination to the other party hereto
in accordance with Section 17(b) of this Agreement.  For purposes of this
Agreement, a “Notice of Termination” means a written notice that: (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated and (iii) if the Date of Termination (as defined
below) is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than thirty (30) days after the
giving of such notice).  The failure by the Executive or the Company to set
forth in the Notice of Termination any fact or circumstance that contributes to
a showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.

 

(f)                                   Date of Termination.  “Date of
Termination” means (i) if the Executive’s employment is terminated by reason of
death or Disability, the date of the Executive’s death

 

5

--------------------------------------------------------------------------------


 

or the date the Company terminates the Executive as a result of the Executive’s
Disability, as the case may be, (ii) if the Executive’s employment is terminated
by the Company for Cause, or by the Executive for Good Reason, the date of
receipt of the Notice of Termination or any later date specified therein, as the
case may be, and (iii) if the Executive’s employment is terminated by the
Company Other Than For Cause, the Date of Termination shall be thirty (30) days
after the date on which the Company notifies the Executive of such termination,
or if the Company chooses to pay the Executive thirty (30) days of base salary
in lieu of providing such 30-day notice, the date on which the Company notifies
the Executive of such termination.

 

7.                                      Obligations of the Company Upon
Termination

 

(a)                                 Good Reason, Other Than for Cause.  If,
during the Employment Period, the Company terminates the Executive’s employment
Other Than For Cause or the Executive terminates employment for Good Reason
under Section 6(c) above, the Company shall pay to the Executive the following
amounts:

 

(i)                                     A cash lump sum payment equal to
$3,960,000.00 to be adjusted on a pro-rata basis consistent with adjustments to
base salary during the term;

 

(ii)                                  A cash lump sum payment equal to a pro
rata portion of the Executive’s bonus for the year in which the Date of
Termination occurs determined by multiplying the amount the Executive would have
received based on actual performance had employment continued through the date
of payment, without any reduction due to exercise of negative discretion, by a
fraction, the numerator of which is the number of days in the then current
fiscal year through the Date of Termination, and the denominator of which is
365, and such payment shall be made at the same time as bonuses are paid to
other officers of the Company for such year;

 

(iii)                               A cash lump sum payment equal to the
Executive’s bonus for the fiscal year immediately preceding the fiscal year in
which the Date of Termination occurs, if such bonus had not then been paid as of
the Date of Termination, which such payment to be made at the same time as
bonuses are paid to other officers of the Company for such year; and

 

(iv)                              A cash lump sum payment equal to 102% of the
cost of providing two years of medical benefits (health, dental and vision) to
the Executive and his dependents substantially similar to those provided to the
Executive and his dependents immediately prior to the Date of Termination.

 

For avoidance of doubt, the amount of payments to be provided under this
Section 7(a) shall be determined without regard to any action that constitutes
Good Reason under Section 6(c)(i) of this Agreement.

 

(b)                                 Death, Disability.  If, during the
Employment Period, the Executive’s employment is terminated as a result of his
death or by the Company due to the Executive’s Disability, the Company shall
make the payments described in Section 7(a)(ii) and Section 7(a)(iii) above, if
any, to the Executive.

 

6

--------------------------------------------------------------------------------


 

(c)                                  Other Termination of Employment.  If the
Executive’s employment is terminated for any reason other than as described in
Sections 7(a) or (b) above, except as specifically provided in subsection
(d) below, this Agreement shall terminate without further obligations to the
Executive hereunder.

 

(d)                                 Accrued Amounts.  Upon a termination of
employment for any reason, the Company shall pay or provide the Executive
(i) any unpaid base salary through the date of termination and any accrued
vacation in accordance with Company policy within thirty (30) days after
employment termination; (ii) reimbursement for any unreimbursed expenses
incurred through the date of termination; and (iii) all other payments and
benefits to which the Executive may be entitled under the terms of any
applicable compensation arrangement or benefit, equity or perquisite plan or
program or grant or this Agreement, including but not limited to any applicable
pension, retirement and insurance benefits (collectively, “Accrued Amounts”).

 

8.                                      Non-Exclusivity of Rights.  Nothing in
this Agreement shall prevent or limit the Executive’s continuing or future
participation in any plan, program, policy or practice provided by the Company
or any of its affiliated companies and for which the Executive may qualify, nor
shall anything herein limit or otherwise affect such rights as the Executive may
have under any contract or agreement with the Company or any of its affiliated
companies, except that all payments and benefits made under this Agreement are
made in lieu of any other severance compensation or benefits to which the
Executive may otherwise be entitled under any plan, program, policy or
arrangement of the Company (which compensation and benefits the Executive hereby
expressly waives to the extent the Executive receives the compensation and
benefits provided for hereunder).   Amounts that are vested benefits or that the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of, or any contract or agreement with, the Company or any of its
affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement.

 

9.                                      Full Settlement, Mitigation.  Except as
provided in Section 7(a)(iii) and Section 11(b), the Company’s obligation to
make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action that the Company may have
against the Executive or others.  In no event shall the Executive be obligated
to seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and, except as provided in Section 7(a)(iii), such amounts shall not be reduced
whether or not the Executive obtains other employment.

 

10.                               Certain Additional Payments by the Company.

 

(a)                                 Excess Parachute Payments.  In the event it
shall be determined that any payment or distribution by the Company to or for
the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a “Payment”
and collectively “Total Payments”) would be subject to the excise tax

 

7

--------------------------------------------------------------------------------


 

imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”) (or would be within $1,000 of triggering such excise tax), then Total
Payments shall be reduced (but not below zero) so that the maximum amount of
Total Payments (after reduction) shall be $1,000 less than the amount that would
cause the Total Payments to be subject to the excise tax imposed by Section 4999
of the Code (as so reduced, the “280G Limitation Amount”).  Notwithstanding the
foregoing, if the Executive would be better off by at least $50,000 on an
after-tax basis after taking into account all taxes (including but not limited
to the Section 4999 excise tax) receiving the full amount of Total Payments as
opposed to the 280G Limitation Amount the Executive shall receive the full
amount of Total Payments without reduction.  References to Section 4999 of the
Code shall include any successor provision or any similar excise tax.  The
Executive shall not be entitled to an increased payment from the Company for any
excise, additional, or other tax, penalty, or interest as a result of this
Agreement.  Any payment reductions under this subsection (a) shall be made first
from cash payments.

 

(b)                                 Consultant.  All determinations required to
be made under this Section 10, including whether and when Total Payments should
or should not be reduced and the assumptions to be utilized in arriving at such
determination, shall be made by a “Consulting Firm,” which shall be a law firm,
a certified public accounting firm, and/or a firm of recognized executive
compensation consultants selected by the Company.  The Consulting Firm shall
provide detailed supporting calculations regarding such determination both to
the Company and the Executive within fifteen (15) business days of the receipt
of notice from the Executive that there has been a Payment, or such earlier time
as is requested by the Company.  All fees and expenses of the Consulting Firm
shall be borne solely by the Company.  Any determination by the Consulting Firm
shall be binding upon the Company and the Executive, and no later determination
shall obligate the Company to make any payment or adjustment to the Total
Payments made to the Executive.

 

11.                               Conditions to Payments and Benefits.

 

(a)                                 The Executive’s entitlement to receive the
payments and benefits hereunder shall be conditioned upon:

 

(i)                                     the Executive having complied to the
best of the Executive’s abilities with the commitments contained in Section 2;

 

(ii)                                  delivery to the Company of a resignation
from all offices, directorships and fiduciary positions with the Company, its
affiliates and employee benefit plans; and

 

(iii)                               in the case of benefits payable under
Sections 7(a) and (b), delivery to the Company of an executed agreement and
general release, executed by the Executive (or by an individual authorized to
act on behalf of the Executive’s estate if the Executive is deceased or
authorized to act on the Executive’s behalf by reason of the Executive’s
Disability) which shall be executed substantially in the form attached hereto as
Exhibit A (with such changes therein or additions thereto as needed under then
applicable law to give effect to its intent and purpose) within thirty-five (35)
days of presentation thereof by the Company to the Executive (and which is not
subsequently revoked by the Executive or such authorized

 

8

--------------------------------------------------------------------------------


 

individual), and the Company shall be obligated to deliver a final form of
release to the Executive’s address set forth in Section 17 below (including copy
to counsel) within 5 business days after an employment termination.  Any
benefits described in Section 7(a) and (b) are contingent on the release
becoming effective and irrevocable by the 35th day following the termination of
the Executive’s employment provided that the release agreement is timely
delivered in accordance with this Section 11(a)(iii).  Payment of any benefits
described in Section 7(a) and (b).will commence, if at all, on the 45th day
following the Executive’s termination of employment and all payments described
in Section 7(a) and (b) that otherwise would have been paid or provided during
the 45 days following the Executive’s termination of employment, but for this
sentence, shall instead be paid or provided on the 45th day following the
Executive’s termination of employment.

 

(b)                                 If the Executive fails to materially comply
with any obligation or covenant under Section 2 or is subsequently determined to
have terminated employment for Cause under Section 6(b) above, the Company’s
obligations to make any payments or provide any benefits or other rights or
entitlements to Executive pursuant to any provision of this Agreement shall
immediately cease and Executive shall be required to immediately repay to the
Company all amounts theretofore paid or otherwise provided to Executive pursuant
to any section of this Agreement.  The Company may recover amounts under this
Section 11(b) by set-off from any amounts otherwise due to Executive under any
other plan, program or arrangement if the Executive fails to make any required
repayment within 15 business days after written demand to the Executive.

 

12.                               Confidential Information.  The Executive shall
hold in a fiduciary capacity for the benefit of the Company all secret or
confidential information, knowledge or data relating to the Company or any of
its affiliated companies, and their respective businesses, which shall have been
obtained by the Executive during the Executive’s employment by the Company or
any of its affiliated companies and which shall not be or become public
knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement).  After termination of the Executive’s
employment with the Company, the Executive shall not, without the prior written
consent of the Company or as may otherwise be required by law or legal process
(provided that the Executive provides the Company with prior notice of the
contemplated disclosure and reasonably cooperates with the Company at its
expense in seeking a protective order or other appropriate protection of such
information), communicate or divulge any such information, knowledge or data to
anyone other than the Company and those designated by it.

 

13.                               Successors.

 

(a)                                 This Agreement is personal to the Executive
and without the prior written consent of the Company shall not be assignable by
the Executive otherwise than by will or the laws of descent and distribution. 
This Agreement shall inure to the benefit of and be enforceable by the
Executive’s legal representatives.

 

(b)                                 This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns.

 

9

--------------------------------------------------------------------------------


 

(c)                                  The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, “Company” shall mean the Company as
defined and any successor to its business and/or assets as aforesaid that
assumes and agrees to perform this Agreement by operation of law, or otherwise.

 

14.                               Disputes.

 

(a)                                 Any dispute or controversy arising under or
in connection with this Agreement may, at the Executive’s election, be settled
by arbitration, conducted before a panel of three arbitrators in Pasadena,
California in accordance with the rules of the American Arbitration Association
then in effect.  Judgment may be entered on the arbitrator’s award in any court
having jurisdiction.

 

(b)                                 The Company agrees to pay as incurred, to
the full extent permitted by law, all legal fees and expenses that the Executive
may reasonably incur as a result of any contest (regardless of the outcome) by
the Company, the Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Executive about the amount
of any payment pursuant to this Agreement), plus in each case, interest on any
delayed payment at the applicable Federal rate provided for in
Section 7872(f)(2)(A) of the Code; provided, however, that the Company shall
have no obligation to reimburse the Executive for, or pay on behalf of the
Executive’s account, any fees or expenses that the Executive incurs in
connection with a contest initiated by the Executive that is found by a court of
competent jurisdiction or arbiter, as applicable, to be frivolous.  In this
circumstance, if the Company has previously paid any fees or expenses, the
Executive shall promptly repay to the Company the amount of such fees and
expenses.

 

15.                               Amendment.  No provision of this Agreement may
be amended, modified or waived unless such amendment, modification or waiver
shall be authorized by the Board or any authorized committee of the Board and
shall be agreed to in writing, signed by the Executive and by an officer of the
Company thereunto duly authorized;  provided, however, that either the Board or
the applicable committee may amend this Agreement at any time as necessary to
comply with applicable laws and regulations without the Executive’s written
consent prior to a Change of Control; provided, further, however, that (1) the
Company’s unilateral power to amend this Agreement shall be limited to
technical, ministerial, and regulatory requirements generally applicable to all
public company officers, and (2) no such amendment would constitute Good Reason
as presently defined by this Agreement.

 

16.                               Cooperation.  The Executive agrees to
reasonably cooperate with the Company at any times in any internal
investigation, any administrative, regulatory or judicial investigation or
proceeding or any dispute with a third party as reasonably requested by the
Company (including, without limitation, the Executive being available to the
Company upon reasonable notice and at reasonable times for interviews and
factual investigations, appearing at the Company’s request upon reasonable
notice and at reasonable times to give testimony without

 

10

--------------------------------------------------------------------------------


 

requiring service of a subpoena or other legal process, delivering to the
Company requested information and relevant documents which are or may come into
the Executive’s possession, all at times and on schedules that are reasonably
consistent with the Executive’s other permitted activities and commitments). 
The obligations under this Section shall survive expiration of this Agreement. 
If the Executive’s cooperation under this Section is requested after the
Executive’s termination of employment, the Company shall (i) provide the
Executive reasonable advance notice after giving due consideration to the
Executive’s then current employment obligations, and (ii) reimburse the
Executive for all reasonable travel expenses and other reasonable out-of-pocket
expenses upon submission of receipts.

 

17.                               Miscellaneous.

 

(a)                                 This Agreement shall be governed by and
construed in accordance with the laws of the State of California, without
reference to principles of conflict of laws.  The captions of this Agreement are
not part of the provisions hereof and shall have no force or effect.  This
Agreement may not be amended or modified other than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives.

 

(b)                                 All notices and all other communications
hereunder shall be in writing and shall be deemed to have been duly given (i) on
the date of delivery if delivered by hand, (ii) on the date of transmission, if
delivered by confirmed facsimile, (iii) on the first business day following the
date of deposit if delivered by guaranteed overnight delivery service, or
(iv) on the fourth business day following the date delivered or mailed by United
States registered or certified mail, return receipt requested, postage prepaid,
addressed as set forth below:

 

To the Executive:

 

Dan L. Batrack

3113 Mesaloa Lane

Pasadena, CA 91107

To the Company:

 

Tetra Tech, Inc.

3475 East Foothill Boulevard

Pasadena, CA 91107

Attention: Janis B. Salin, Esq.

General Counsel

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.

 

(c)                                  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.

 

(d)                                 This Agreement may be executed in one or
more counterparts (including via facsimile), each of which shall be deemed to be
an original, but all of which together shall constitute one and the same
instrument and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other parties.

 

11

--------------------------------------------------------------------------------


 

(e)                                  The Company may withhold from any amounts
payable under this Agreement such Federal, state, local or foreign taxes
required to be withheld pursuant to any applicable law or regulation.

 

(f)                                   The Executive’s or the Company’s failure
to insist upon strict compliance with any provision hereof or any other
provision of this Agreement or the failure to assert any right the Executive or
the Company may have hereunder, including, without limitation, the right of the
Executive to terminate employment for Good Reason pursuant to
Section 6(c)(i)-(v) of this Agreement, shall not be deemed to be a waiver of
such provision or right or any other provision or right of this Agreement.

 

(g)                                  The language used in this Agreement will be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any party
hereto.  Neither the Executive nor the Company shall be entitled to any
presumption in connection with any determination made hereunder in connection
with any arbitration, judicial or administrative proceeding relating to or
arising under this Agreement.

 

(h)                                 The Executive represents and warrants to the
Company that the Executive has the legal right to enter into this Agreement and
to perform all of the obligations on the Executive’s part to be performed
hereunder in accordance with its terms and that the Executive is not a party to
any agreement or understanding, written or oral, which could prevent the
Executive from entering into this Agreement or performing all of the Executive’s
obligations hereunder.

 

(i)                                     The Executive and the Company
acknowledge that this Agreement supersedes all prior agreements covering the
subject matter hereof, and, except as may otherwise be provided under any other
written agreement between the Executive and the Company, the employment of the
Executive by the Company is “at will” and, prior to the Effective Date, the
Executive’s employment and this Agreement may be terminated by either the
Executive or the Company at any time prior to the Effective Date, in which case
the Executive shall have no further rights under this Agreement.  From and after
the date hereof, this Agreement shall supersede any other agreement between the
parties with respect to the subject matter hereof.

 

(j)                                    If the Executive should die while any
cash amounts are due and payable to the Executive hereunder, all such amounts,
unless otherwise provided herein, shall be paid to the Executive’s surviving
spouse, or if there is no surviving spouse, the Executive’s estate.

 

18.                               409A.

 

(a)                                 To the extent required by Section 409A of
the Code, all references to “termination of employment,” “Date of Termination”
and correlative phrases for purposes of this Agreement shall be construed to
require a “separation from service” (as defined in Section 1.409A-1(h) of the
Treasury regulations after giving effect to the presumptions contained therein).

 

12

--------------------------------------------------------------------------------


 

(b)                                 To the extent that (i) any payments or
benefits to which the Executive becomes entitled under this Agreement, or under
any other plan, program or agreement maintained by the Employer, in connection
with the Executive’s termination of employment with the Company constitute
deferred compensation subject to Section 409A of the Code and (ii) the Executive
is deemed at the time of such termination of employment to be a “specified
employee” under Section 409A of the Code, then such payments or benefits shall
not be made or commence until the earliest of (x) the expiration of the six
(6) month and one day period measured from the date of the Executive’s
separation from service (as defined in Section 18(a) above) from the Company; or
(y) the date of the Executive’s death following such separation from service;
provided, however, that such deferral shall only be effected to the extent
required to avoid adverse tax treatment to the Executive, including (without
limitation) the additional twenty percent (20%) tax for which the Executive
would otherwise be liable under Section 409A(a)(1)(B) of the Code in the absence
of such deferral.  Upon the expiration of the applicable deferral period, any
payments which would have otherwise been made during that period (whether in a
single sum or in installments) in the absence of this paragraph shall be paid to
the Executive or the Executive’s beneficiary in one lump sum.  For the purposes
of this Section 18, the term “specified employee” means an individual determined
by the Employer to be a specified employee under Treasury regulation
Section 1.409A-1(i) in accordance with the policies of the Employer.

 

(c)                                  It is intended that each installment of any
benefits or payments provided hereunder constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(i).  It is further
intended that payments hereunder satisfy, to the greatest extent possible, the
exemptions from the application of Section 409A of the Code (and any state law
of similar effect) provided under Treasury Regulations
Section 1.409A-1(b)(4) (as a “short-term deferral”) and
Section 1.409A-1(b)(9) (as “separation pay due to involuntary separation”).  The
parties intend that all the benefits and payments provided under this Agreement
shall be exempt from, or comply with, the requirements of Section 409A of the
Code.

 

(d)                                 To the extent any expense reimbursement or
the provision of any in-kind benefit under this Agreement is determined to be
subject to Section 409A of the Code, the amount of any such expenses eligible
for reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the expenses eligible for reimbursement in any other taxable
year (except for any lifetime or other aggregate limitation applicable to
medical expenses), in no event shall any expenses be reimbursed after the last
day of the calendar year following the calendar year in which the Executive
incurred such expenses, and in no event shall any right to reimbursement or the
provision of any in-kind benefit be subject to liquidation or exchange for
another benefit.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

 

 

 

 

TETRA TECH, INC.

 

 

 

 

 

 

/s/ Dan L. Batrack

 

/s/ Janis B. Salin

Dan L. Batrack

 

Janis B. Salin

 

 

Senior Vice President, General Counsel

 

 

 

 

 

 

Date: April 26, 2013

 

Date: April 26, 2013

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

FORM OF RELEASE AGREEMENT

 

AGREEMENT AND GENERAL RELEASE

 

Tetra Tech, Inc., its affiliates, parents, subsidiaries, divisions, successors
and assigns in such capacity, and the current, future and former employees,
officers, directors, trustees and agents thereof (collectively referred to
throughout this Agreement as the “Employer”), and {executive’s name}(the
“Executive”), the Executive’s heirs, executors, administrators, successors and
assigns (collectively referred to throughout this Agreement as the “Employee”)
agree:

 

1.                                      Last Day of Employment.  The Executive
acknowledges that his employment with Employer has been terminated and that the
Executive’s last day of employment with Employer is [DATE].  Effective as of
[DATE], Executive resigns from the Executive’s position as
                                       and will not be eligible for any benefits
or compensation after [DATE], except as otherwise specifically provided under
the Change of Control Agreement between the Employer and Executive dated
March 26, 2013. (the “Change of Control Agreement”) or under the terms of any
other employee benefit plan maintained by the Employer.  The Executive further
acknowledges and agrees that, after [DATE], the Executive will not represent the
Executive as being a director, employee, officer, trustee, agent or
representative of Employer for any purpose.  In addition, effective as of
[DATE], Executive resigns from all offices, directorships, trusteeships,
committee memberships and fiduciary capacities held with, or on behalf of,
Employer or any benefit plans of Employer.  These resignations will become
irrevocable as set forth in Section 3 below.

 

2.                                      Consideration.  The parties acknowledge
that this Agreement and General Release is being executed in accordance with
Section 11(a)(ii) of the Change of Control Agreement.

 

3.                                      Revocation.  Executive may revoke this
Agreement and General Release for a period of seven (7) calendar days following
the day Executive executes this Agreement and General Release.  Any revocation
within this period must be submitted, in writing, to Employer and state, “I
hereby revoke my acceptance of our Agreement and General Release.”  The
revocation must be personally delivered to Employer’s
                                                        , and postmarked within
seven (7) calendar days of execution of this Agreement and General Release. 
This Agreement and General Release shall not become effective or enforceable
until the revocation period has expired.  If the last day of the revocation
period is a Saturday, Sunday, or legal holiday in Pasadena, California, then the
revocation period shall not expire until the next following day which is not a
Saturday, Sunday, or legal holiday.

 

4.                                      General Release of Claim.  Subject to
the full satisfaction by the Employer of its obligations under the Change of
Control Agreement, Employee knowingly and voluntarily releases and forever
discharges Employer from any and all claims, causes of action, demands, fees and
liabilities of any kind whatsoever, whether known and unknown, against

 

15

--------------------------------------------------------------------------------


 

Employer, Employee has, has ever had or may have as of the date of execution of
this Agreement and General Release, including, but not limited to, any alleged
violation of:

 

·                  Title VII of the Civil Rights Act of 1964, as amended;

 

·                  The Civil Rights Act of 1991;

 

·                  Sections 1981 through 1988 of Title 42 of the United States
Code, as amended;

 

·                  The Employee Retirement Income Security Act of 1974, as
amended;

 

·                  The Immigration Reform and Control Act, as amended;

 

·                  The Americans with Disabilities Act of 1990, as amended;

 

·                  The Age Discrimination in Employment Act of 1967, as amended;

 

·                  The Older Workers Benefit Protection Act of 1990;

 

·                  The Worker Adjustment and Retraining Notification Act, as
amended;

 

·                  The Occupational Safety and Health Act, as amended;

 

·                  The Family and Medical Leave Act of 1993;

 

·                  Any wage payment and collection, equal pay and other similar
laws, acts and statutes of the State of California;

 

·                  Any other federal, state or local civil or human rights law
or any other local state or federal law, regulation or ordinance;

 

·                  Any public policy, contract, tort, or common law; or

 

·                  Any allegation for costs, fees, or other expenses including
attorneys’ fees incurred in these matters.

 

Notwithstanding anything herein to the contrary, the sole matters to which the
Agreement and General Release do not apply are: (i) Employee’s express rights to
accrued vested benefits under any other employee benefit plan, policy or
arrangement maintained by Employer or under COBRA (the “Accrued Amounts”);
(ii) Employee’s rights under the provisions of the Change of Control Agreement
which are intended to survive termination of employment; or (iii) the Employee’s
rights as a stockholder.

 

5.                                      No Claims Permitted.  Employee waives
Executive’s right to file any charge or complaint against Employer arising out
of Executive’s employment with or separation from Employer before any Federal,
state or local court or any state or local administrative agency, except where
such waivers are prohibited by law.

 

16

--------------------------------------------------------------------------------


 

6.                                      Affirmations.  Employee affirms
Executive has not filed, has not caused to be filed, and is not presently a
party to, any claim, complaint, or action against Employer in any forum. 
Employee further affirms that the Executive has been paid and/or has received
all compensation, wages, bonuses, commissions, and/or benefits to which
Executive may be entitled and no other compensation, wages, bonuses, commissions
and/or benefits are due to Executive, except for the Accrued Amounts.  The
Employee also affirms Executive has no known workplace injuries.

 

7.                                      Cooperation; Return of Property. 
Employee agrees to reasonably cooperate with Employer and its counsel in
connection with any investigation, administrative proceeding or litigation
relating to any matter that occurred during Executive’s employment in which
Executive was involved or of which Executive has knowledge.  Employee represents
that Executive has returned any and all property belonging to the Employer,
including any confidential information with respect to the Employer or its
operations.

 

8.                                      Governing Law and Interpretation.  This
Agreement and General Release shall be governed and conformed in accordance with
the laws of the State of California without regard to its conflict of laws
provisions.  In the event Employee or Employer breaches any provision of this
Agreement and General Release, Employee and Employer affirm either may institute
an action to specifically enforce any term or terms of this Agreement and
General Release.  Should any provision of this Agreement and General Release be
declared illegal or unenforceable by any court of competent jurisdiction and
should the provision be incapable of being modified to be enforceable, such
provision shall immediately become null and void, leaving the remainder of this
Agreement and General Release in full force and effect.  Nothing herein,
however, shall operate to void or nullify any general release language contained
in the Agreement and General Release.

 

9.                                      No Admission of Wrongdoing.  Employee
agrees neither this Agreement and General Release nor the furnishing of the
consideration for this Release shall be deemed or construed at any time for any
purpose as an admission by Employer of any liability or unlawful conduct of any
kind.

 

10.                               Amendment.  This Agreement and General Release
may not be modified, altered or changed except upon express written consent of
both parties wherein specific reference is made to this Agreement and General
Release.

 

11.                               Entire Agreement.  This Agreement and General
Release sets forth the entire agreement between the parties hereto and fully
supersedes any prior agreements or understandings between the parties; provided,
however, that notwithstanding anything in this Agreement and General Release,
the provisions in the Change of Control Agreement which are intended to survive
termination of the Executive’s employment shall survive and continue in full
force and effect.  Employee acknowledges Executive has not relied on any
representations, promises, or agreements of any kind made to Executive in
connection with Executive’s decision to accept this Agreement and General
Release.

 

17

--------------------------------------------------------------------------------


 

EMPLOYEE HAS BEEN ADVISED THAT EXECUTIVE HAS UP TO THIRTY-FIVE (35) CALENDAR
DAYS TO REVIEW THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED IN
WRITING TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND
GENERAL RELEASE.

 

EMPLOYEE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT
AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL
THIRTY-FIVE (35) CALENDAR DAY CONSIDERATION PERIOD.

 

HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS SET FORTH IN THE
SEVERANCE AGREEMENT, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION,
ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND
RELEASE ALL CLAIMS EXECUTIVE HAS OR MIGHT HAVE AGAINST EMPLOYER.

 

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:

 

 

TETRA TECH, INC.

 

 

 

By:

 

 

 

 

 

Name: [NAME]

 

Title:

 

 

Date:

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

 

Date:

 

 

18

--------------------------------------------------------------------------------